Title: H. G. Letter XI, [7 March 1789]
From: “H. G.”,Hamilton, Alexander
To: 


[New York, March 7, 1789]
Dear Sir,
The next in order of the circumstances, alledged in proof of the unfriendly disposition of the Governor to the Union, is that he opposed the new constitution after it appeared, with unreasonable obstinacy.
To judge of the propriety of this observation, it ought to be recollected, that the merits or demerits of that constitution must after all, be in a great measure a speculative question, which experience only can solve with certainty.
It ought also to be recollected that the convention who framed it, consisted if not wholly, at least generally, of men, from whom America had received the strongest proofs of patriotism and ability. That this body so composed, (with the exception of only three individuals) united in the plan, which was the result of their joint deliberations: And that a FRANKLIN and a WASHINGTON are among the number of those, who gave their approbation to it.
It ought further to be attended to, that when the convention of this state came to a decision, ten out of the thirteen states had adopted the constitution, and that a majority of the characters in each state, most distinguished for virtue and wisdom were among its advocates.
These, Sir, are truths, which, (notwithstanding the clandestine arts made use of to traduce some of the best and brightest characters of America for being friends to the constitution) no man of candor or information among its opponents will deny.
I do not infer from them, that the constitution ought on those accounts to have been considered as a good one; but I contend, that they dictated greater moderation in the opposition, than appeared in the Governor’s conduct. They ought to have taught him, that unless he had better assurance of his own infallibility, than an imparital estimate of himself would justify, there was a possibility of his being mistaken in his speculations; and that as a further resistance to the general sense of America was pregnant with manifest inconveniencies and hazards, it became him to sacrifice the pride of opinion to a spirit of accommodation.
I should be the last to blame any man for opposing the adoption of the constitution, while its establishment was yet a question in the United States; but when that was no longer the case; when nine states, the number required by the constitution to its establishment, had adopted it; when it had thereby become the government of the Union, I think further opposition was not justifiable by any motives of prudence or patriotism. These considerations had their proper weight with a great proportion of the Governor’s party.
Out of sixty-four members of which the convention of this state consisted, there were at first only nineteen in favour of the constitution. In the conclusion, there was a majority which did actually adopt it. But the Governor persisted to the last in his negative.
All those of his party, who concurred in the adoption (and among whom were some of its ablest leaders) are to be regarded as so many witnesses to the unreasonable obstinacy of the Governor’s conduct on the occasion. Why did they agree to adopt? Because they saw that a contrary course was replete with danger to the peace and welfare of this state and of the Union. They acted in that like moderate and prudent men. Why did not his Excellency act a similar part? Let facts decide! Let the collective complexion of his language and behavior inform us! The inference from the whole will certainly not exempt him from the imputation of obstinacy, nor give us a very favourable impression of his inclination to preserve the tranquility and union of the states.
I entertain no doubt that your judgment of this instance of the Governor’s conduct will correspond with mine; as I have understood that the conduct of the members of your country had met your intire approbation. The gentlemen, are among the number of those who though like yourself not attached in the abstract to the constitution as it stands, prudently yielded to the considerations of expediency, which recommended its adoption.
Accept my best wishes for your   health, and believe me   always your’s
H___ G___.


To ___ ___, Esq.
}


Suffolk County.



 